UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
v.

Case No. 10-cr-87 (GK)
JASON TODD REYNOLDS,

Defendant.

 

MEMORANDUM OPINION

Petitioner is Jason Todd Reynolds, an inmate in a federal prison, who was convicted of
multiple felonies in 2011. Judgment as to Jason Todd Reynolds [Dkt. No. 73]. In 2014, Mr.
Reynolds challenged his conviction under 28 U.S.C. § 2255, arguing that his attorney in his
criminal trial had provided him with unconstitutionally ineffective assistance [Dkt. No. 96]. Mr.
Reynolds’ Motion to Vacate under 28 U.S.C. § 2255 was fully briefed, and the Court held an
evidentiary hearing on February 2 and 3, 2015 (“Evidentiary Hearing”). S_ee_ Memorandum Order
Denying Motion to Vacate at 6 [Dkt. No. 140]. Ultimately, on February 19, 2015, the Court denied
Mr. Reynolds’ Motion to Vacate his conviction. id

Mr. Reynolds now asks this Court to vacate the judgment of February 19, 2015, alleging
that various officials within the Bureau of Prisons (“BOP”) conspired to keep him from
participating in the Evidentiary Hearing, and thereby committed a fraud on this Court and deprived
him of his right to due process. Petition for Relief Under Federal Rule 60(b) and 60(d) (“Petition”)

[Dkt. No. 151]. In addition, Mr. Reynolds brings a number of ancillary claims alleging that: l) an

individual BOP official violated his constitutional rights; 2) various BOP officials have falsified
his prison records, resulting in poorer conditions of confinement and the prospect of more time in
prison; and 3) the Department of Justice has violated the Freedom of Information Act (“FOIA”),
5 U.S.C. § 552. After consideration of the Petition, the Opposition [Dkt. No 155], and the Reply
[Dkt. No. 158], and the entire record herein, Mr. Reynold’s Petition will be denied.

l. BACKGROUND

On January 22, 2014, Mr. Reynolds filed a Motion to Vacate his conviction under 28
U.S.C. § 2255, arguing that his attorney for his trial, Edward Sussman, had provided him with
ineffective assistance [Dkt. No. 96]. Mr. Reynolds Was represented by David Bernstein on the
§ 2255 Motion challenging his conviction. On January 5, 2015, the Court scheduled an
Evidentiary Hearing for February 2, 2015. [Dkt. No. 130].

On or around January 14, 2015, the BOP informed Mr. Reynolds that it would not allow
him to travel to the Evidentiary Hearing. BOP officials claimed that there had been a chickenpox
outbreak at the prison where Mr. Reynolds was held and that medical tests confirmed that he lacked
immunity to the chickenpox virus. Therefore, pursuant to BOP protocol, he was not permitted to
travel as he posed a transmission risk. On January 21, 2015, Mr. Bernstein filed an Emergency
Motion to Compel BOP to produce Mr. Reynolds at the Evidentiary Hearing. [Dkt. No. 131]. On
January 28, 2015, the Court held a status conference, by telephone, to discuss the Emergency
l\/Iotion. Subsequently, after informal negotiations between the Government and Mr. Bernstein,

the parties agreed that Mr. Reynolds would appear by video. Exh. E to Opp’n [Dkt. No. 155-5].

_2_

The Court then held the Evidentiary Hearing, as scheduled, on February 2 and 3, 2015, and
Mr. Reynolds participated by video conference Transcript of Motions Hearing Volume 1
(“February 2nd Transcript”) at 5:19-21 (2015) [Dkt. No. 136]. The transcript of the hearing makes
clear that Mr. Reynolds was able to testify fully on the morning of February 2, 2015, despite some
technical issues. § § at 59:19-22 (in which Mr. Bernstein concluded his questioning and Mr.
Reynolds was dismissed); w § at 9:25-10:1, 55:20-56:2 (discussing technical issues,
although confirming that Mr. Reynolds was able to see, hear, and participate). At the conclusion
of his testimony, the video feed Mr. Reynolds used to testify was disconnected, and he did not
participate in the remaining day-and-a-half of the Evidentiary Hearing. I_840 F.3d 844, 850 (D.C. Cir. 2016) (quoting United Student Aid Funds. lnc. v. Espinosa,

 

559 U.S. 260, 271(2010)).

B. Analysis
1. Rule 60(b)(3) - Fraud or Misrepresentation

Mr. Reynolds argues that the BOP sought to prevent him from physically appearing at the
Evidentiary Hearing by misrepresenting the results of his medical tests to the Court.

As already noted, Rule 60(b)(3) allows the Court to grant relief due to “fraud (whether
previously called intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party.”
Fed. R. Civ. P. 60(b)(3). The movant must “show actual prejudice,” which means that he must
demonstrate that the non-movant’s actions “prevented him from presenting his case fully and
fairly.” People for the Ethical Treatment of Animals v. United States Dept. of Health and Human
SLvic;c_s, 2017 WL 59079, at *11 (D.D.C. Jan. 5, 2017) (internal quotation marks omitted). Rule
60(c)(3)(1) expressly states that a motion brought pursuant to Rule 60(b)(3) must be made “no
more than a year after the entry of the judgment or order” being challenged Fed. R. Civ. P.
60(c)(3).

The judgment that Mr. Reynolds challenges, the Memorandum Order ruling on his Motion
to Vacate under 28 U.S.C. § 2255, was entered on February 19, 2015. [Dkt. No. 140]. However,
Mr. Reynolds did not file this Petition until November 2, 2016, well after one year had passed.
Accordingly, he cannot seek relief pursuant to Rule 60(b)(3).

2. Rule 60(b)(4) - Void Judgment

Mr. Reynolds also argues that by misrepresenting the results of his medical tests and
preventing him from physically appearing at the Evidentiary Hearing, BOP deprived him of his

right to due process, and consequently, that the judgment is void.
_6_

“Rule 60(b)(4) authorizes relief from a final order if ‘the judgment is void.”’ Philip Morris,
840 F.3d at 849. “[T]he Supreme Court explained that Rule 60(b)(4) applies ‘only in the rare
instance where a judgment is premised either on a certain type of jurisdictional error or on a
violation of due process that deprives a party of notice or the opportunity to be heard.”’ Lil_ip
_Mgrr_is, 840 F.3d at 850 (quoting Espinosa, 559 U.S. at 271). Ordinarily, a judgment will be
vacated as void due to a denial of due process where an individual has received no notice of the
suit, does not appear, and therefore is deprived of any opportunity to be heard. See generally 11
Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 2862
(3d ed.).

Unlike Rule 60(b)(3), “Rule 60(b)(4) motions are not governed by a reasonable time
restriction.” Bell Helicopter Textron, Inc. v. Islamic l{;public of Iran, 734 F.3d 1175, 1179 (D.C.
Cir. 2013). “[T]he only question for the court is whether the judgment is void; if it is, relief from
it should be granted.” Ld (internal citations omitted).

Mr. Reynolds was not deprived of his right to due process when he appeared at the
Evidentiary Hearing by video. He had notice of the hearing, made an appearance, and testified.
Although Mr. Reynolds was not present for the testimony of any of the other witnesses, the
transcripts from the Evidentiary Hearing demonstrate that this was a considered decision made in
consultation with his attorney. February 2nd Transcript at 83:16-21; February 3rd Transcript at
4:7-10. Mr. Reynolds’ allegation that Mr. Wilson terminated the video feed and refused to allow

him to participate in the Evidentiary Hearing after his testimony does not change that conclusion.

_7_

Even if true, the transcripts from the Evidentiary Hearing conclusively establish that he and his
attorney decided that he would only appear at the Hearing to give his own testimony and would
not appear or participate once that testimony concluded. February 2nd Transcript at 83:16-21.
As Mr. Reynolds waived, through his attorney, his appearance for the remainder of the
Evidentiary Hearing beyond his own testimony, there was no violation of due process and the
judgment was not void. Consequently, his motion under Rule 60(b)(4) must be denied.

3. Rule 60(d)(3) - Fraud on the Court

Finally, l\/Ir. Reynolds argues that BOP officials’ misrepresented the results of his medical
tests to the Court and such misrepresentation constitutes a fraud on the Court.

Rule 60(d)(3) preserves the authority of the court to “Set aside a judgment for fraud on the
court.” Fed. R. Civ. P. 60(d)(3). “Fraud on the court is fraud which is directed to the judicial
machinery itself and is not fraud between the parties or fraudulent documents, false statements or
perjury. Fraud upon the court refers only to very unusual cases involving far more than an injury
to a single litigant. Examples include the bribery of a judge or the knowing participation of an
attorney in the presentation of perjured testimony.” Baltia Air Lines, Inc. v. Transaction Mgt.,
L, 98 F.3d 640, 642-43 (D.C. Cir. 1996) (internal citations and quotation marks omitted).
“Relief due to fraud on the court is very rarely warranted and is typically confined to the most
egregious cases . . . in which the integrity of the court and its ability to function impartially is
directly impinged.” More v. Lew, 34 F. Supp. 3d 23, 28 (D.D.C. 2014) (internal quotation marks
omitted). Unlike a claim of fraud or misrepresentation brought under Rule 60(b)(3), a claim of

fraud on the court “exists to protect the integrity of the judicial process,” and therefore, “cannot be
_8_

time-barred.” Bowie v. Maddox, 677 F. Supp. 2d 276, 278-79 (D.D.C. 2010) (internal quotation
marks omitted).

Mr. Reynolds cannot meet the high bar required to demonstrate a fraud on the court. Even
if the Court Were to accept the allegation that BOP officials misrepresented the results of his
medical tests~_and the evidence Mr. Reynolds submits does not establish that~there is no
indication that any officer of the court, such as an attorney representing the Govemment, Was a
party to the deception.

Moreover, Mr. Reynolds theory of fraud is refuted by the evidence in the record. Mr.
Reynolds argues that BOP officials would not allow him to travel because he purportedly had
chickenpox, but that his test results conclusively show that he did not. Petition at 9. This argument
misconstrues both the results of the tests and the purported reason he was prevented from traveling
to the Evidentiary Hearing. First, while it is true that the test results demonstrate that Mr. Reynolds
did not have chickenpox, they also indicated that he lacked immunity to the virus. Exhibit 2 to
Petition [Dkt. No. 151-1]. It was this lack of immunity-and the resultant risk that Mr. Reynolds
might transmit the chickenpox virus to others if he acquired it from a fellow inmate- which led
the BOP to deny him permission to attend the Evidentiary Hearing. Declaration of Travis
Haczynski [Dkt. No. 155-2]. Thus, Mr. Reynolds is simply wrong in arguing that BOP officials
misrepresented to the Court that he had chickenpox.

As Mr. Reynolds’ allegations do not establish a fraud on the court, his motion under Rule

60(d)(3) shall be denied.

III. OTHER CLAIMS

Mr. Reynolds’ claims that Mr. Wilson violated his constitutional rights and that the
Department of Justice has violated FOIA are not brought pursuant to Rule 60 because they do not
seek relief from a prior judgment of this Court. lnstead, the Court will treat them as though they
were raised in a complaint, filed pursuant to Rule 7, Fed. R, Civ. P. 7(a)(1), and treat the
Government’s Opposition as a motion to dismiss under Rule 12, Fed. R. Civ. P. 12(b)(6) or, in the
alternative, as a motion for summary judgment under Rule 56. Fed. R. Civ. P. 56.

A. BIVENS CLAIMS

Mr. Reynolds also attempts to sue his case manager, Mr. Wilson, alleging that Mr. Wilson
violated several of his constitutional rights_-his right to free speech under the First Amendment,
his right to due process under the Fifth Amendment, and his right to confront the witnesses against
him under the Sixth Amendment-by terminating the video connection with the Court during the
Evidentiary Hearing.

For these claims, he relies on _BLM. In §i_\_/B, the Supreme Court recognized that an
implied cause of action may exist against federal officials who violate an individual’s

constitutional rights. Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388, 389 (1971).

 

Mr. Reynolds’ Bivens claims fail because Mr. Wilson’s alleged termination of the video

 

feed could not have violated his constitutional rights.l As discussed above, Mr. Reynolds’ own

 

l Because it is evident that Mr. Reynolds has not even sufficiently alleged a violation of his

constitutional rights, it is not necessary to address whether he could bring a claim under Bivens

had such a violation occurred. w Minneci v. Pollard, 565 U.S. 118, 122-26 (2012) (noting that
_j()_

attorney agreed to the procedure for the Evidentiary Hearing, in which Mr. Reynolds would testify
but would not continue to listen or participate after his testimony concluded Accordingly, even if
Mr. Reynolds were correct that Mr. Wilson terminated the video feed and refused to restart it, he

fails to state a claim that his constitutional rights were violated Therefore, his Bivens claims shall

 

be dismissed

B. ACCURATE PRISON RECORDS CLAIMS

Mr. Reynolds also alleges that BOP officials have intentionally fabricated his prison
records. Moreover, he claims that, as a result of the false information contained in those records,
he is unable to participate in drug treatment programs that would reduce the amount of time that
he is incarcerated and is ineligible for certain privileges that would improve the conditions of his
confinement The Government argues that Mr. Reynolds may not raise this claim in this Court
because he has failed to exhaust his administrative remedies. Opp’n at 19.

The Prison Litigation Reform Act provides that “No action shall be brought with respect
to prison conditions under [42 U.S.C. § 1983], or any other F ederal law, by a prisoner confined to
any jail, prison, or other correctional facility until such administrative remedies as are available
are exhausted.” 42 U.S.C. § 1997e(a). The Government has promulgated regulations that establish
specific procedures for prisoners who wish to challenge the conditions of their confinement §§

28 C.F.R. §§ 542.10-542.19 (collectively known as the “Administrative Remedy Program

 

a Bivens cause of action does not exist for every violation of a constitutional right committed by a
federal official).
_11_

Regulations”). These regulations govern challenges to numerous aspects of the conditions of a
prisoners confinement, including: the computation of credit for time served for a state sentence
against her federal sentence, United States v. Wilson, 503 U.S. 329 (1992); the calculation of her
restitution payments, United States v. Clark, 953 F. Supp. 2d 80 (D.D.C. 2013); and her ability to
live in a manner consistent with her religious faith. Smith v. Director, 412 Fed. Appx. 427 (3d
Cir. 201 1). The requirement that an inmate exhaust her administrative remedies before bringing a
claim in federal district court is mandatory and “applies to all prisoners seeking redress for prison
circumstances or occurrences.” Porter v. Nussle, 534 U.S. 516, 520 (2002); §ee_eg C_la_r_k, 953 F.
Supp. 2d at 82; Morton v. Bolyard, 810 F. Supp. 2d 112 (D.D.C. 2011).

The Administrative Remedy Program Regulations govern Mr. Reynolds’ claims regarding
his prison records and the Government has submitted a sworn declaration from Patrick Kissell, an
Administrative Remedy Specialist with the BOP, declaring that Mr. Reynolds has not complied
with the requirements of the Administrative Remedy Program Regulations. Exhibit J to Opp’n
[Dkt. No. 15 5-10]. Mr. Reynolds has failed to respond in any way to demonstrate that he has not
failed to exhaust his administrative remedies

l\/Ir. Reynolds fails to allege that he has taken any steps to exhaust his administrative
remedies, let alone identify anything that contradicts Mr. Kissell’s declaration. Instead, he merely
points to the fact that he filed a FOIA request with DOJ and that they responded to that request.
However, the fact that he has filed requests for documents under FOIA does not demonstrate that

he has exhausted his administrative remedies to have his prison records corrected

_12_

Because Mr. Reynolds failed to exhaust his administrative remedies before seeking to have
this Court order the BOP to correct his prison records, this claim shall be dismissed, or in the
alternative, summary judgment shall be granted to the Government2

C. FOIA CLAIMS

Mr. Reynolds also claims that the Department of Justice has not properly responded to a
FOIA request that he filed on March 15, 2015. It is apparent from the exhibits Mr. Reynolds
attached to his Petition that this issue is presently before another member of this Court. Compare
Complaint in Jason T. Reynolds v. Department of Justice, l6-cv-01428-JEB [Dkt. No. 1], Mh
Exhibit 18 [Dkt. No. 151-1]. Accordingly, this Court lacks jurisdiction to hear this claim and it
shall be dismissed without prejudice

IV. CONCLUSION

For the foregoing reasons, Mr. Reynolds Petition is denied in its entirety.

 

§ tate /@/Q
April 19, 2017 Gladys Kesslg

United States District Judge
Copies to: attorneys on record via ECF

 

2 Though not argued by the Government, Mr. Reynolds’ failure to exhaust his administrative
remedies likely also bars him from bringing his Bivens claims. “[E]xhaustion in cases covered by
§ 1997e(a) is now mandatory . . . . Thus federal prisoners suing under [Bivens] must first exhaust
inmate grievance procedures.” Porter, 534 U.S. at 524 (internal citations omitted).

_13_